DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-8, 10-12, 15, 18-24 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Sabongi (US 4,699,868). 
 	With respect to claim 1, Sabongi describes a solution comprising: water, at least one hydroxylamine derivative having a general structure R1(R2)N-O-R3.  The R1 and R2 are each “each a hydrogen atom, a substituted or unsubstituted alkyl group, a substituted or unsubstituted aralkyl group, a substituted or unsubstituted aryl group, a substituted or unsubstituted carbonyl, a substituted or unsubstituted amino carbonyl, or a heterocyclic group, or are in combination and derive a heterocyclic ring structure. R3 is a hydrogen atom , a substituted or unsubstituted alkyl group, a substituted or unsubstituted aralkyl group, a substituted or unsubstituted aryl group, or a heterocyclic group” (abs.; col. 3, lines 24-42; col. 6, line 30-36).  This provides claimed a hydroxylamine compound and a specific compound of Formula (1).
 	With respect to claims 2, 3 and 8, the hydroxylamine derivatives concentration is between 0.001-10 grams/L or preferably 0.01-5 grams/L (0.001%-0.5%) (col. 4, lines 15-20). This expects to overlap and/or encompass claimed ranges.  Prior art which teaches a range overlapping, approaching or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity, see MPEP 2131.03. A preferred smaller range shows that the full range is taught with sufficient specificity.
 	With respect to claim 6, the R groups include hydrogen, hydroxyls, carbonyl as described above (col. 3, lines 29-40), which would provide a compound having a substituent containing CO-NH-OH.
 	With respect to claim 7, any of the R groups further can include a substituent such as carboxyls or COOH group (col. 3, lines 40-43) which would provide claimed wherein one of R1 to R3 represents the specific substituent of CO-NH and the other R groups represent claimed Formula (2).
 	With respect to claims 10 and 15, the solution further includes polyhydroxybenzene derivatives having carboxyl group, which includes carboxylic acid (col. 4, lines 48-57).  This provides claimed a chelating agent as described in the applicant’s specification in paragraph 15 that the chelating agent has a functional group such as carboxylic acid group.  Please see reference Byjus.com below for further description of carboxyl groups.
 	With respect to claims 11, 12, the polyhydroxybenzene derivatives having carboxyl group or carboxylic acid (chelating agent) is in amount from about 0.5 g/L (0.5 %) to 15 g/L (1.5 %) (col. 5, lines 1-2).
 	With respect to claims 18-24, they are intended use of the solution.  The intended use of a composition is not patentably significant and the patentability of a chemical product is independent of how it is used.  In re Albertson 141 USPQ 730 (CCPA 1964); In re Heck 114 USP 161 (CCPA 1957).  The intended use of the product does not result in the composition difference.  The solution above can be used on any type of materials including those of claims 18-24.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 5, 9, 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sabongi as applied to claim 1 above.
 	With respect to claims 4, 5 and 9, Sabongi describes at least one hydroxylamine derivatives as described above.  Even though he doesn’t describe that “a mass ratio of a content of a specific compound which takes up the highest proportion of the specific compounds to a content of a specific compound which takes up the second highest proportion of the specific compounds is 500 or less or 50 or less or 2.0x10-4 to 1.5x105; however, he shows that the chemical concentrations for each chemical are chosen through test runs including the concentrations of hydroxylamine at various concentrations from 0.1g to 1g (col. 6, lines 44-60).  Therefore, in the absent of unexpected results, it would have been obvious for one skill to provide the concentrations of the hydroxylamine derivatives through routine experimentation as long as they can provide stabilizers against non-imagwise gelatin hardening in the composition (col. 3, lines 22-24) with expected results.
 	With respect to claims 13 and 14, the hydroxylamine derivatives (represent the specific compound) concentration is between 0.001-10 grams/L (0.0001-1%) or preferably 0.01-5 grams/L (0.001%-0.5%) and the polyhydroxybenzene derivatives (chelating agent) is in amount from about 0.5 g/L (0.5 %) to 15 g/L (1.5 %) (col. 5, lines 1-2) would expect to provide mass ratios between those two compounds that overlap those of claim 13 and 14.  Overlapping ranges are held obvious.  MPEP 2144.05.
Claim(s) 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sabongi as applied to claim10 above, and further in view of Willems (US 3749575).
With respect to claims 16 and 17, Sabongi doesn’t describe the solution further includes a compound such as citric acid (chelating agent).  Willems describes a developing solution which includes citric acid (col. 3, lines 16).  It would have been obvious for one skill in the art before the effective filing date of the invention to add citric acid (chelating agent) in light of Willems because they both describe a developing solution for photographic developing process (Sabongi col. 1, lines 10-15; Willems col. 1, lines 10-20) and Willems further teaches that citric acid is added as super-additive developing agents and preservatives in the developing composition (col. 3, lines 10-20).
Election/Restrictions
Applicant's election with traverse of claims 1-24 in the reply filed on 8/15/22 is acknowledged.  The traversal is on the ground(s) that the reference Kamimura doesn’t describe both a hydroxylamine and the specific compound of Formula 1.  This is not found persuasive because the technical feature cited in the restriction is a chemical liquid comprising a hydroxylamine, not a combination of hydroxylamine and the specific compound of Formula 1.  Therefore, this doesn’t traverse the reason provided in the restriction sent 6/16/22 that the technical feature of a chemical liquid comprising a hydroxylamine is not a special technical feature in view of Kamimura.  
The requirement is still deemed proper and is therefore made FINAL.

Reference Byjus.com is cited to show the carboxyl group include carboxylic acid.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY VU NGUYEN DEO whose telephone number is (571)272-1462. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parvis Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUY VU N DEO/Primary Examiner, Art Unit 1713                                                                                                                                                                                                        



9/22/2022